DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/19/21 has been considered by the examiner.

Drawings
The drawings received on 02/19/21 are acceptable.

Allowable Subject Matter
Claims 1 and 3-9 are allowed over the cited prior art of record.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art of record fails to disclose or suggest an inverter control device including the limitation “in a case in which the voltage command value control period corresponds to an odd number times of the unit period, the control unit repeats a process of: reflecting a voltage -3-Attorney Docket No. 129D_268_TN command value obtained through computation to set a new voltage command value from in one unit period before a start of a next voltage command value control period; and computing a next voltage command value using a direct current value detected in one unit period from one unit period before the start of the next voltage command value control period, and in a case in which the voltage command value control period is an even number times of the unit period, the control unit alternately performs, for every voltage command value control period, a process of: reflecting a voltage command value obtained through computation to set a new voltage command value from in two unit periods before the start of the next voltage command value control period; and computing a next voltage command value using a direct current value detected in one unit period from two unit periods before the start of the next voltage command value control period, and another process of: reflecting the voltage command value obtained through computation to set a new voltage command value from in two unit periods before the start of the next voltage command value control period; and computing a next voltage command value using a direct current value detected in one unit period from one unit period before the start of the next voltage command value control period“ in addition to other limitations recited therein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kashima et al. (US 11,070,157 B2) disclose a motor drive unit, compressor and air conditioner.
Kishita et al. (US 10,680,544 B2) disclose a power conversion device and air conditioner.
Kashima et al. (US 10,696,141 B2) disclose a synchronous motor control device and method of controlling synchronous motor.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077. The examiner can normally be reached 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF D BERHANE/Primary Examiner, Art Unit 2838